Citation Nr: 0306989	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1989 to 
January 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision by the RO in St. Louis, 
Missouri which denied an increase in a 10 percent rating for 
service-connected migraine headaches.  The veteran appealed 
for an increased rating.  The Board has conducted additional 
development, and the veteran and his representative have been 
notified of the development pursuant to governing regulation.  
38 C.F.R. § 20.903 (2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected migraine headaches have 
been productive of no more than characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.

CONCLUSION OF LAW

The criteria for a rating of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial December 1998 rating decision, in 
the January 1999 statement of the case, in supplemental 
statements of the case dated in February 1999, March 1999 and 
November 1999, and in a letter dated in January 2003 have 
provided the veteran with sufficient information regarding 
the applicable rules.  The veteran and his representative 
have submitted written arguments and testimony.  The veteran 
has undergone several VA examinations.  No additional 
evidence has been identified by the veteran as being 
available but absent from the record.  The Board finds that 
VA has satisfied its duties to the veteran under the VCAA.  

Factual Background

At a March 1997 VA examination, the veteran complained of 
daily headaches since he was in a motor vehicle accident.  He 
said his headaches had been treated with multiple 
medications, none of which was very effective.  He related 
that his headaches occurred anywhere from three to seven 
times per week, and sometimes as many as two to three per 
day.  They lasted from 40 minutes to 60 hours.  He said that 
if he could get into a dark room and relax it helped a great 
deal.  He denied nausea, vomiting, aura, photophobia and 
other symptoms.  He was employed full-time as a physical 
therapist in a nursing home.  The diagnoses were chronic 
post-traumatic musculoskeletal headaches, and chronic 
occipital neuritis.

Service connection was established for headaches in an April 
1997 rating decision.  A noncompensable evaluation was 
assigned.

VA outpatient treatment records dated from May 1998 to August 
1998 reflect that the veteran was diagnosed with migraine 
headaches and treated for this condition.  In July 1998, the 
veteran reported that Elavil and Sumatriptan had helped to 
decrease the frequency of his headaches.  He said his 
headaches could occur several times per day.  He denied 
photophobia, nausea and vomiting.  In August 1998, the 
veteran reported having one or two headaches per week.  He 
was taking Elavil and Imitrex, and reported that this regimen 
worked well.

In July 1998, the veteran submitted a claim for an increased 
rating for headaches.  He asserted that his headaches were 
prostrating, and that he was basically unable to function 
during his headaches.  He said he had two to four headaches 
per day, and lasted for an hour or longer.  He said his 
headaches had become much more severe.

At an August 1998 VA examination, the veteran reported that 
he had two to six migraines per day, lasting approximately an 
hour each.  He questioned whether this might be one headache 
which waxed and waned.  He said his headaches occurred as 
frequently as seven days per week.  He stated that his 
headaches were worse at night and included pain, fatigue, and 
functional loss.  He said that during his headaches, he 
needed silence and could not talk or listen to others, or go 
out into the sunlight.  He related that he had been taking 
Atenolol, and that his headaches were better, and he had 
approximately two per week.  He said he was also taking 
Elavil, which decreased the severity and frequency of his 
headaches, but also caused excessive grogginess in the 
morning.  The pertinent diagnosis was migraine headaches, 
described as incapacitating.  

In an August 1998 rating decision, the RO recharacterized the 
veteran's headaches as migraine headaches, and granted an 
increased 10 percent rating.

By a statement dated in August 1998, the veteran asserted 
that a 30 percent rating should be assigned for his migraine 
headaches, since he was currently having one or two headaches 
per week.  He said that prior to being placed on Imitrex, he 
had two to four headaches per day.

By a statement dated in January 1999, the veteran said he had 
a minimum of one to two headaches per month for the past 
seven years.  He said that although his current medication 
regimen had reduced the frequency of his headaches, the 
severity remained.  He said his headaches usually woke him up 
at night and were already at full force, eliminating the 
preventative nature of the Imitrex.  He said that this 
occurred once or twice per week.

A January 1999 VA outpatient treatment record shows that the 
veteran telephoned and reported that the frequency of his 
headaches was increasing, and that they were now occurring a 
few times per week.  In February 1999, the veteran reported 
that increased incidence of migraine headaches.  The examiner 
diagnosed migraine headaches, and increased the dose of the 
veteran's prescribed Atenolol.  Fiorinal was also prescribed.  
In March 1999, the veteran reported that his headaches had 
increased in the past three to four weeks, and he now had 
numerous migraine headaches per week.  He said that on 
occasion he had several headaches per day.  He related that 
his medications provided minimal relief of symptoms.  The 
diagnostic assessment was migraine headaches/questionable 
cluster headaches.

At a March 1999 RO hearing, the veteran essentially 
reiterated his assertions.  He stated that he never had less 
than one or two headaches per week, but that he went through 
cycles where the headaches were much more frequent.  He 
estimated that he had an average of three to five headaches 
per week.  He said his headaches usually lasted for an hour, 
during which time he was unable to do anything.  He said he 
was attending school on a full-time basis and also working as 
a licensed physical therapist assistant.  He said that during 
his headaches, he also had light sensitivity, and sometimes 
had nausea, tearing, and nosebleeds.  At the hearing, the 
veteran submitted a written statement.  He said his headaches 
occurred at a rate of one to four per day.  He said that 
prior to December 1998 he had a three-month period when he 
had two headaches per week.  He said his migraines tended to 
occur at night, and woke him up from a sound sleep.  He said 
he also got migraines during the day.  He included a headache 
diary, indicating that he had almost daily headaches for the 
past month.

By a statement dated in April 1999, the veteran asserted that 
in the past four to five months, his headaches had occurred 
almost daily.  He contended that his headaches reached a pain 
level of 8/10, forcing him to stop work or school on a number 
of occasions.

VA outpatient treatment records dated from April 1999 to June 
1999 reflect ongoing treatment for headaches.  An April 1999 
neurology note shows that the veteran reported that his 
headaches occurred at a rate ranging from once a month to 
almost daily.  The diagnostic assessment was headaches, 
cluster type.  In May 1999, the veteran was diagnosed with 
chronic cluster headaches.

By a statement dated in January 2000, the veteran reiterated 
many of his assertions.  He contended that his headaches were 
prostrating, and occurred several times per week.

VA outpatient treatment records dated from 2000 to 2002 
reflect ongoing treatment for frequent headaches, variously 
diagnosed as migraine headaches and as cluster headaches.  In 
a February 2000 VA neurology note, the examiner indicated 
that the veteran was having what sounded like vascular 
(migraine) headaches as often as three to four times weekly.  
They were disabling and not responsive to multiple 
medications.  A neurology note dated in late November 2001 
shows that the veteran reported that on average, he had about 
five headaches per week.  He said the intensity varied, but 
sometimes reached level 10, that the headaches always began 
on the left side, and were associated with photophobia, 
tearing, and a runny nose.  He related that he sometimes 
became nauseated, and denied visual or neurological auras.  
He said that sharp pain from the headaches lasted for about 
an hour, but that a dull ache remained for hours to a day.  
He stated that he sometimes paced during his headaches.  He 
related that he was currently having one to two headaches per 
week.  The diagnostic assessment was that cluster headaches 
were most likely.  In December 2001, the veteran reported 
that he was having two headaches per week.  He felt that this 
improvement in his headaches was attributable to the physical 
therapy he was receiving.  The pertinent diagnostic 
impression was cluster type/vascular headaches, moderately 
well-controlled on amitriptyline and privately obtained 
physical therapy.  In June 2002, the veteran reported that he 
had some increase in his headaches lately; the diagnosis was 
cluster type/vascular headaches, some increase as noted 
above.  Also in June 2002, he reported that he had two to 
three headaches per week.  The diagnosis was that cluster 
headaches were most likely.  A September 2002 telephone 
triage note shows that the veteran reported that he went to 
the emergency room during the past weekend for treatment of a 
migraine.  An October 2002 VA outpatient treatment record 
shows that the veteran was seen for an extra visit due to 
more trouble with his headaches.  It was noted that he was 
seen in the emergency room for this condition.  The 
diagnostic impression was cluster type/vascular headaches, 
increasing.

At a June 2002 hearing before a Veterans Law Judge at the RO 
(Travel Board hearing), the veteran essentially reiterated 
his assertions.  He said that his headaches usually followed 
the following pattern:  he went to bed at night, slept for a 
few hours, and woke up with a headache which was very severe 
(incapacitating) for about an hour, and then became 
manageable after that.  He said it usually took quite a bit 
of time for him to go back to sleep, and so he was 
chronically sleep deprived.  He said that the frequency of 
his headaches was sometimes four to five days per week, and 
was currently one to three per week.  He said he occasionally 
got headaches during the day, but that since he completed his 
Master's degree, his headaches had improved a little.  He 
said he received VA treatment about every six months, and 
that he did not seek treatment every time he had a headache.  
He said he did not miss work because of his headaches.

By a statement dated in February 2003, the veteran asserted 
that he had at least two to three headaches per week, up to 
as many as six.  He said they were debilitating to the point 
that he was unable to function for at least an hour, and 
continued for several more hours.  He said they happened 
mostly at night, causing him to live on very little sleep, 
which seemed to exacerbate his symptoms.  He said he had 
tried most standard protocols, each of which provided 
temporary relief but became ineffective in a short while.

At a February 2003 VA examination, the examiner noted that 
the veteran was well-known to him as he had been followed for 
several years for rather typical and frequent migraine 
headaches.  He noted that the veteran's migraine headaches 
were well-outlined in a November 27, 2001 treatment note 
which he had written himself.  He opined that the veteran's 
headaches were vascular and post-traumatic in origin.  He 
said the veteran's headaches were all quite similar and 
tended to occur every week.  In a good week, he had only one 
headache, and in a bad week he might have a daily headache 
which followed the pattern of a cluster headache.  He noted 
that a neurological examination was entirely normal.  He 
opined that the veteran had typical vascular headaches which 
were sometimes of the common migraine type, and sometimes 
resembled a cluster pattern.  They were organic, real, and 
frequently disabling.  He said that the veteran's headaches 
were very disabling, and he said it was a mystery to him how 
the veteran managed to keep going and doing his studies and 
work with such frequent vascular headaches.  He stated that 
the veteran had tried all the medications of which he had 
heard, and that none of the medications provided lasting 
benefit over the long term.

Analysis

The veteran contends that his service-connected migraine 
headaches are more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

A 10 percent rating for migraine requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

In his hearing testimony and other statements, the veteran 
has consistently reported that he has severe headaches every 
week, and that they sometimes occurred on a daily basis.  
However, he had not missed work because of the headaches.  
The medical treatment and examination reports show he has 
consistently taken medication for complaints of headaches.  
At the most recent VA examination, the examiner described the 
veteran's migraine headaches as disabling and said they 
occurred frequently.  The Board finds that the weight of the 
credible evidence demonstrates that the veteran's migraine 
headaches are manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months; such supports an increased 30 percent rating.

The evidence fails to establish that migraine headaches 
produce very frequent completely prostrating attacks 
productive of severe economic inadaptability; thus a yet 
higher rating of 50 percent is not warranted.  The evidence 
demonstrates that the veteran has been working on a full-time 
basis for several years, and was for a time attending school 
as well as working.  He has reported that he has sometimes 
had to leave work or school due to headaches, but has stated 
that his headaches usually occur at night.  

The weight of the evidence demonstrates that an increased 
rating for migraine headaches is warranted.  38 U.S.C.A. § 
5107(b) (West 2002).  

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  

ORDER

An increased 30 percent rating for migraine headaches is 
warranted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

